NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued August 8, 2018
                                 Decided August 16, 2018

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

No. 18-1021

STEPHANIE D. WEST,                               Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Indiana,
                                                 Fort Wayne Division.
       v.
                                                 No. 1:16-CV-424
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,          William C. Lee,
      Defendant-Appellee.                        Judge.



                                        ORDER

       Stephanie West applied for supplemental security income, 42 U.S.C.
§ 1382c(a)(3), and child’s insurance benefits (for herself, through her father), 42 U.S.C.
§ 423(d), alleging disability based on numerous mental and physical impairments.
An administrative law judge (“ALJ”) found that, despite her impairments, she could
perform a limited range of light work. West argues that the ALJ failed to consider her
impairments in combination. Because substantial evidence supports the ALJ’s decision,
we affirm the judgment.
No. 18-1021                                                                        Page 2

      West applied for disability benefits in October 2013, when she was 21 years old,
based on bipolar disorder and a learning disability. She also suffers from chronic back
and abdominal pain, migraines, asthma, obesity, anxiety, and attention deficit
hyperactivity disorder, among other conditions.

       During her hearing before the ALJ, West identified her chief complaints as
chronic back pain and headaches. Her back pain dated back to adolescence, when a
child whom she was babysitting jumped on her and ruptured four disks in her spine.
The pain worsened around 2008, when she delivered her first child; it decreased around
2014, after she lost almost 100 pounds. As for West’s migraine headaches, they
sometimes have required visits to the emergency room.

        At times, West has received pain relief from opioids and epidural-steroid
injections in her back. In February 2013, her doctor temporarily rescinded her
prescription for pain medication because blood tests suggested that she had not been
taking the drug. In July, West told her doctor that she stopped her medications because
she “found out a couple months ago that she was pregnant” and had also lost her
insurance coverage. Without her medications West felt “tremendously better …. better
than she ever ha[d].” She soon resumed taking opioids, though, and her pregnancy
apparently did not result in a birth.

        West’s mental impairments also limit her functioning. She takes medications for
anxiety and bipolar disorder. In 2010 she underwent several days of inpatient treatment
after she experienced suicidal ideation. She was also a poor student, having attended
special-education classes until she dropped out of school in eighth grade. She has failed
the GED exam three times and the driver’s license exam seven times.

        A consultative psychologist, Wayne Von Bargen, examined West in connection
with her application for benefits. After administering an intelligence test, Bargen
assessed her an IQ of 78, placing her in the borderline range of intelligence and in the
seventh percentile for her age. He opined that people with West’s level of intellectual
abilities can perform “unskilled or semiskilled occupations, involving concrete,
relatively repetitive tasks.” He added that although West would “usually” require
supervision, “independent job functioning is possible.”

        A physician and two psychologists also opined about West’s abilities based on
their review of her medical records. The physician concluded that she had no exertional,
postural, manipulative, visual, or communicative limitations. The two psychologists
No. 18-1021                                                                        Page 3

concluded that West was mildly limited in her ability to maintain social functioning and
maintain concentration, persistence, and pace. But they noted no severe impairments or
episodes of decompensation, and they assessed no restrictions in West’s activities of
daily living.

         At the hearing in June 2015, West, who weighed 165 pounds and stood 5’8” tall,
was 7 months pregnant. She had been out of work since January 2015, when she had
quit her full-time job as a waitress because her employer would not accommodate
pregnancy-related restrictions that her doctor had imposed, i.e., she was not supposed
to lift heavy tables. Before that she had worked part-time at a pizza restaurant but quit
after three or four months because her back pain left her unable to lift heavy pizza
dough out of a machine. She also worked “almost full-time” for less than two months in
the drive-through window of a fast-food restaurant; she quit because she had moved
and because “it was just too hot there to work.” West said that the difficulties she
experienced performing these jobs were “mostly physical.”

       Asked by the ALJ to estimate her abilities, West said that she could walk at least
half a mile, stand for an hour, and lift ten pounds, albeit with pain. But she offered more
modest estimates when questioned by her attorney: She estimated that there were days
when she could walk no more than a block and stand for no more than five minutes.
She added that during periods of stress it was “almost impossible” for her to
concentrate.

        A vocational expert testified about the number of jobs that someone with West’s
limitations could perform. The ALJ asked the VE to consider a claimant with West’s age,
education, and work history who (subject to limitations for certain extreme postures and
work environments) had the physical capacity to perform light work and who had the
mental capacity to perform “simple, repetitive tasks on a sustained basis,” but could not
perform “fast paced work or work requiring a regimented pace of production.” The VE
testified that such a person could work as a cashier, retail marker, dining-room
attendant, or routing clerk. The VE added that the cashier or routing-clerk positions
would still be available if the claimant needed to alternate between sitting and standing
every half hour. And if the claimant retained the functional capacity to perform only
sedentary work, she could still work as an addresser, telephone-order clerk, or tube
operator.

      The ALJ denied West’s application for disability benefits. First, the ALJ
determined that West appeared eligible for benefits for any period of disability through
No. 18-1021                                                                        Page 4

February 2015, when she married. Then, applying the requisite five-step analysis, the
ALJ determined that (Step 1) none of West’s prior work amounted to substantial gainful
activity; (Step 2) West’s chronic back and abdominal pain, migraines, asthma, obesity
(before her recent weight loss), bipolar disorder, anxiety, attention deficit hyperactivity
disorder, and borderline intellectual functioning were severe impairments; (Step 3)
none of those impairments equaled a listing; (Step 4) she retained the residual
functional capacity to perform light work, subject to certain postural and environmental
limitations, if it did not require complex instructions or a fast pace; and (Step 5) she
could perform the jobs that the VE identified.

      The Appeals Council denied West’s request for review, and the district court
upheld the ALJ’s decision.

        We struggle to discern from West’s appellate submissions any coherent challenge
to the ALJ’s decision. As best we can make out, she seems mostly to fault the ALJ for
failing to consider her impairments in combination. In particular, West says, the ALJ
ignored certain evidence of her mental impairments. But this argument draws on little
more than a selective reading of two psychological reports, one of which dates from
when she was in fifth grade. West, citing that dated report, contends that the ALJ
should have specifically discussed her unwillingness to ask for help and her problems
with “visual-motor coordination,” “spatial visualization,” and “correctly reading
printed words.”

        Even if we put aside the obvious problem that West’s abilities when she was a
fifth grader may not be representative of her abilities as an adult, West does not say
(in her brief, or when asked, through her counsel at oral argument) what functional
limitations the ALJ should have imposed to take further account of her mental
impairments. And the ALJ seems to have erred on the side of caution in formulating
West’s residual functional capacity—Dr. Bargen opined that West was capable of
semiskilled work and the two reviewing psychologists opined that she had no serious
mental impairments, yet the ALJ limited her to unskilled work that did not require
complex instructions or a fast pace. West, in response, highlights Dr. Bargen’s
observation that she would “usually” require supervision, while ignoring his
conclusion that “independent job functioning is possible” nonetheless. In the absence of
any medical opinion contradicting those of the four medical professionals who all
concluded that West can work, we cannot say that the ALJ erred in relying on those
opinions to deny West’s application for benefits.
No. 18-1021                                                                Page 5

      We have considered West’s remaining arguments and none merit discussion.

                                                                      AFFIRMED